Detailed Action
	This action is responsive to an original application filed on 2/13/2020 with acknowledgement that this application claims a priority date of 2/14/2019 to foreign application AU2019900471.
	Claims 1, 3-7, 9-10, and 12-18 are currently pending.  Claims 4, 6, 10, and 16 have been withdrawn from further consideration. Claims 1, 17, and 18 are independent claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2022 has been entered.
 
Response to Amendment
The response filed on October 4, 2022 is acknowledged.  Three pages of amended claims were received on 10/4/2022.  Claims 1 and 5 are amended.  Claims 17 and 18 are newly presented.  The claims have been amended such that they are no longer objected to.



Election/Restrictions
Applicant’s election without traverse of Spray Head System Species B (Fig. 5a), Manifold Location Relative to Each Other Sub-Species A (Figs. 1a-3), Manifold Location Relative to Fan Sub-Species A, Manifold Location Relative to Periphery of Fan Sub-Species A, and Manifold Shape Sub-Species B, in the reply filed on 12/10/2021 is acknowledged.
Claims 4, 6, 10, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2021.

Information Disclosure Statement
The listing of references in an international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered unless listed on an IDS or form PTO-892.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 9, 12-13, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,836,513 to Smith et al. (“Smith”) and as evidenced by NPL Document “Blanket of snow is a poor man’s fertilizer” to Lowenfels (“Lowenfels”).
As to Claim 1, Smith discloses a spray head (See Annotated Fig. 1 and see the embodiment shown in Fig. 16) for an agricultural sprayer (Fig. 1 #10 “snow gun”, which per Col. 2 Lines 1-6 sprays water that turns to snow at 32° F.  If water is sprayed above 32° F it can be used to hydrate plants, and if water is turned into snow at 32° F it can also be used to help plants as evidenced by Page 1 of Lowenfels.  Therefore, the snow gun #10 of Smith can be considered an agricultural sprayer.), the spray head including a fan (Fig. 8 #60) with a central axis (See Annotated Fig. 1 and Col. 6 Lines 11-31), a rear for air entry (See Side A in Annotated Fig. 1 and Col. 6 Lines 11-31, it is noted that air is capable of entering the fan from either the front or the rear when blades of the fan are not rotating.), a front for air exit (See Side B in Annotated Fig. 1, it is noted that air is capable of exiting the fan from either the front or the rear when blades of the fan are not rotating.), and with fan blades (See Annotated Fig. 8) that define a fan periphery (See Annotated Fig. 1 and Annotated Fig. 8), the spray head also including dual liquid manifolds (Fig. 16 #231 and #232) in the form of concentric rings including a first ring (Fig. 16 #232) and a second ring (Fig. 16 #231), in a same radial plane (See Fig. 16), about the fan's central axis (See Annotated Fig. 1 and Annotated Fig. 16), wherein the concentric rings are radially aligned within the same radial plane such that the first ring is positioned within a diameter of the second ring (See Fig. 16), each manifold having a plurality of spray nozzles (See Fig. 16, the first ring #232 has nozzles #237 and the second ring #231 has nozzles #235) positioned thereabout to be capable of spraying liquid into air exiting the fan (See Col. 11 Lines 17-25 and Col. 11 Lines 42-65), and each manifold having a liquid inlet and a liquid outlet so as to permit individual control of liquid through each manifold (See Annotated Fig. 16 and Col. 11 Lines 42-65), the individual control being provided for each one manifold separate to an other manifold (See Col. 11 Lines 66-67).
As to Claim 3, in reference to the spray head of Smith as applied to Claim 1 above, Smith further discloses wherein the manifolds are located behind the fan (See Annotated Fig. 1, the manifolds are located behind the fan relative to Side B).
As to Claim 5, in reference to the spray head of Smith as applied to Claim 1 above, Smith further discloses wherein the manifolds are located adjacent the fan periphery (See Annotated Figs. 1, 8, and 16).
As to Claim 7, in reference to the spray head of Smith as applied to Claim 1 above, Smith further discloses including a housing for mounting the fan and the manifolds thereto (See Annotated Fig. 1).
As to Claim 9, in reference to the spray head of Smith as applied to Claim 1 above, Smith further discloses wherein the spray nozzles of one manifold are configured to provide a different flowrate and/or spray pattern as the spray nozzles of an other manifold (See Col. 11 Lines 23-26 disclosing that nozzles #235 are preferably larger than nozzles #237, thus the spray nozzles of the second ring are configured to provide a different flow rate and spray pattern from the nozzles of the first ring).
As to Claim 12, in reference to the spray head of Smith as applied to Claim 1 above, Smith further discloses wherein the spray head includes one or more additional manifolds (See #233 and #234 in Fig. 16).
As to Claim 13, in reference to the spray head of Smith as applied to Claim 1 above, Smith further discloses wherein the spray head includes one or more additional manifolds (See secondary manifolds #233 and #234 in Fig. 16), each additional manifold also having a plurality of spray nozzles positioned to be capable of spraying liquid into air exiting the fan (See Annotated Fig. 16 and Col. 11 Lines 17-20), and each additional manifold also having a liquid inlet (See Annotated Fig. 16, the liquid inlets have a valve) and a liquid outlet (See Annotated Fig. 16, the liquid outlet can be considered a hole on #233 and #234 or in the alternative can be considered an object that appears to be a valve on an end of #233 and #234) so as to permit individual control of liquid through each manifold separate to each other manifold (See Col. 11 Lines 63-64).
As to Claim 17, Smith discloses a spray head (See Annotated Fig. 1 and see the embodiment shown in Fig. 16) for an agricultural sprayer (Fig. 1 #10 “snow gun”, which per Col. 2 Lines 1-6 sprays water that turns to snow at 32° F.  If water is sprayed above 32° F it can be used to hydrate plants, and if water is turned into snow at 32° F it can also be used to help plants as evidenced by Page 1 of Lowenfels.  Therefore, #10 of Smith can be considered an agricultural sprayer.), the spray head including a fan (Fig. 8 #60) with a central axis (See Annotated Fig. 1 and Col. 6 Lines 11-31), a rear for air entry (See Side A in Annotated Fig. 1 and Col. 6 Lines 11-31, it is noted that air is capable of entering the fan from either the front or the rear when blades of the fan are not rotating.), a front for air exit (See Side B in Annotated Fig. 1, it is noted that air is capable of exiting the fan from either the front or the rear when blades of the fan are not rotating.), and with fan blades (See Annotated Fig. 8) that define a fan periphery (See Annotated Fig. 1 and Annotated Fig. 8), the spray head also including dual liquid manifolds (Fig. 16 #231 and #232) in the form of concentric rings including a first ring (Fig. 16 #232) and a second ring (Fig. 16 #231), the first ring and second ring each spanning greater than 270 angular degrees about a shared central axis (See Annotated Fig. 16), each manifold having a plurality of spray nozzles (See Fig. 16, the first ring #232 has nozzles #237 and the second ring #231 has nozzles #235) positioned thereabout to be capable of spraying liquid into air exiting the fan (See Col. 11 Lines 17-25 and Col. 11 Lines 42-65), and each manifold having a liquid inlet and a liquid outlet so as to permit individual control of liquid through each manifold (See Annotated Fig. 16 and Col. 11 Lines 42-65), the individual control being provided for each one manifold separate to an other manifold (See Col. 11 Lines 66-67).
As to Claim 18, Smith discloses a spray head (See Annotated Fig. 1 and see the embodiment shown in Fig. 16) for an agricultural sprayer (Fig. 1 #10 “snow gun”, which per Col. 2 Lines 1-6 sprays water that turns to snow at 32° F.  If water is sprayed above 32° F it can be used to hydrate plants, and if water is turned into snow at 32° F it can also be used to help plants as evidenced by Page 1 of Lowenfels.  Therefore, #10 of Smith can be considered an agricultural sprayer.), the spray head including a fan (Fig. 8 #60) with a central axis (See Annotated Fig. 1 and Col. 6 Lines 11-31), a rear for air entry (See Side A in Annotated Fig. 1 and Col. 6 Lines 11-31, it is noted that air is capable of entering the fan from either the front or the rear when blades of the fan are not rotating.), a front for air exit (See Side B in Annotated Fig. 1, it is noted that air is capable of exiting the fan from either the front or the rear when blades of the fan are not rotating.), and with fan blades (See Annotated Fig. 8) that define a fan periphery (See Annotated Fig. 1 and Annotated Fig. 8), the spray head also including dual liquid manifolds (Fig. 16 #231 and #232) in the form of concentric rings including a first ring (Fig. 16 #232) and a second ring (Fig. 16 #231), an outer diameter of the second ring being greater than an outer diameter of the first ring (See Fig. 16), each manifold having a plurality of spray nozzles (See Fig. 16, the first ring #232 has nozzles #237 and the second ring #231 has nozzles #235) positioned thereabout to be capable of spraying liquid into air exiting the fan (See Col. 11 Lines 17-25 and Col. 11 Lines 42-65), and each manifold having a liquid inlet and a liquid outlet so as to permit individual control of liquid through each manifold (See Annotated Fig. 16 and Col. 11 Lines 42-65), the individual control being provided for each one manifold separate to an other manifold (See Col. 11 Lines 66-67).

    PNG
    media_image1.png
    708
    789
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    344
    709
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    833
    858
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US Patent 3,013,728 to Banovac (“Banovac”).
Regarding Claim 14, in reference to the spray head of Smith as applied to Claim 1 above, Smith does not further disclose a system of spray heads, the system including at least two of the spray heads of Claim 1, each spray head in fluid communication with each other spray head, the system including two incoming liquid pathways that supply liquid to inner manifolds and outer manifolds of the spray heads via a single line servicing the spray heads consecutively.
However, Banovac discloses a spray head (See “first spray head” in Annotated Fig. 1) for an agricultural sprayer (See Annotated Fig. 1, Col. 2 Line 51 “agricultural sprayer”), the spray head including a fan (See Annotated Fig. 2, the fan includes #31, #41, #50) with a central axis (See Annotated Fig. 2), a rear for air entry (See Annotated Fig. 2 and Col. 3 Lines 9-10, the rear half of the agricultural sprayer has air enter at #37), a front for air exit (See Annotated Fig. 2 and Col 3 Lines 15-18, the front half of the agricultural sprayer has air exit at baffles #34 and #35), and with fan blades (Fig. 2 #52 “blades”) that define a fan periphery (See Annotated Fig. 2, Merriam Webster defines periphery as “the external boundary or surface of a body”, therefore the fan periphery can be a zone that surrounds the fan blades), the spray head also including dual liquid manifolds (Fig. 3 #61 and 62 “two manifolds”) in the form of concentric rings including a first ring and a second ring (See Fig. 4, Based on Specification Paragraph 0012 of the claimed invention, “concentric rings may extend to form a full circle or may only extend to form a partial circle” and Merriam Webster defines a ring as a circular line, figure, or object or an encircling arrangement, therefore manifolds #61 and #62 are considered partially circular concentric rings), in a same radial plane (See Figs. 4 and 5), about the fan's central axis (See Annotated Fig. 2 and Fig. 4), each manifold having a plurality of spray nozzles (Fig. 4 #60, “spray nozzle”) positioned thereabout (See Figs. 4 and 5) to be capable of spraying liquid into air exiting the fan (See Fig. 10 and Col. 4 Lines 70-75), and each manifold having a liquid inlet (See Annotated Fig. 4, the inlets to each manifold are at the pipes #17 and #18) and a liquid outlet (See Annotated Fig. 4, a liquid outlet for each manifold is through a nozzle #60) so as to permit individual control of liquid through each manifold (See Col. 4 Lines 21-27), the individual control being provided for each manifold separate to an other manifold (See Col. 4 Lines 21-27, manifolds on #62 can be controlled separate from manifolds on #61, since #62 is controlled by valve #68 and #61 is controlled by valve #67).  Banovac also further discloses a system of the spray heads (See Annotated Fig. 1 and Annotated Fig. 8), the system including at least two of the spray heads (See Annotated Fig. 1 and Annotated Fig. 8, the system of spray head includes a first spray head and a second spray head), each spray head in fluid communication with each other spray head (See Annotated Fig. 8), the system including two incoming liquid pathways (See Annotated Fig. 8, #17 and #18 are two liquid pathways) that supply liquid to inner manifolds (See Annotated Fig. 8) and outer manifolds (See Annotated Fig. 8) of the spray heads via a single line (See Annotated Fig. 8, #17 and #18 are each single lines that supply liquid to an inner manifold and an outer manifold) servicing the spray heads consecutively (See Annotated Fig. 8, each spray head is serviced consecutively by #17 for manifolds #61 and by #18 for manifolds #62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the spray head of Smith to create a system of spray heads, the system including at least two of the spray heads of Claim 1, each spray head in fluid communication with each other spray head, the system including two incoming liquid pathways that supply liquid to inner manifolds and outer manifolds of the spray heads via a single line servicing the spray heads consecutively, as doing so would utilize a known technique taught by Banovac to yield the predictable result of spraying additional fluid with a different pattern by utilizing additional sprayheads (See Col. 4 Lines 70-75) that can have the inner manifolds and outer manifolds operated separately or at the same time (See Col. 4 Lines 6-27).


    PNG
    media_image4.png
    599
    1188
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    676
    773
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    823
    859
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    519
    716
    media_image7.png
    Greyscale


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Banovac and US Patent 4,723,709 to Curran Jr. (“Curran”).
Regarding Claim 15, in reference to the system of spray heads of Smith in view of Banovac as applied to Claim 14 above, Smith in view of Banovac does not disclose wherein liquid not exiting through spray nozzles then exits the spray heads via separate lines, each line equipped with its own valve to allow draining of each of the manifolds either consecutively or concurrently.
However, Curran discloses a spray head (Fig. 3 #1 “spraying apparatus”) for an agricultural sprayer (Fig. 1 #2 “tractor”), the spray head including dual liquid manifolds (Fig. 9 #46 and #46’ “spray boom manifolds”) each manifold having a plurality of spray nozzles (Fig. 9 #10 and #10’ “nozzles”) positioned to be capable of spraying liquid (Col. 4 Line 5), and each manifold having a liquid inlet (See Annotated Fig. 9) and a liquid outlet (See Annotated Fig. 9) so as to permit individual control of liquid through each manifold (Per Col. 5 Lines 3-65 it is understood that each manifold can be individually controlled manually or using a programmed controller), wherein liquid not exiting through spray nozzles then exits the spray head via separate lines (See Annotated Fig. 9), each line equipped with its own valve (Fig. 9 #22 and #22’ “drain valves”) to allow draining of each of the manifolds either consecutively or concurrently (See Col. 7 Lines 43-47, it is understood that the drain valves can be opened at the same time or in sequence to allow each of the manifolds to drain liquid). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of spray heads of Smith in view of Banovac as applied to Claim 14 above such that liquid not exiting through spray nozzles then exits the spray heads via separate lines, each line equipped with its own valve to allow draining of each of the manifolds either consecutively or concurrently, as taught by Curran, for the purpose of reducing environmental stress from unused liquid (Col. 7 Lines 48-51). 


    PNG
    media_image8.png
    912
    653
    media_image8.png
    Greyscale


Response to Arguments
Applicant’s arguments filed 10/4/2022 with respect to claims 1, 17, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 
November 1, 2022

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 2, 2022